TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-22-00661-CV



                              J. B. M. H. and Y. C. B., Appellants

                                                v.

                Texas Department of Family and Protective Services, Appellee




                 FROM THE 274TH DISTRICT COURT OF HAYS COUNTY
          NO. 21-0825, THE HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                                           ORDER


PER CURIAM

               Appellant J. B. M. H. and Y. C. B. filed their notices of appeal on

October 17, 2022 and October 21, 2022, respectively. The appellate record was complete on

November 15, 2022, making appellants’ briefs due on December 5, 2022. On December 1, 2022

and December 5, 2022, counsel for appellants filed motions for extension of time to file

appellants’ briefs.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motions and order Terry Wesley Baker and

Amanda J. Wilhelm to file appellants’ briefs no later than December 27, 2022. If the briefs are
not filed by that date, counsel may be required to show cause why they should not be held in

contempt of court.

              It is ordered on December 9, 2022.



Before Chief Justice Byrne, Justices Triana and Smith




                                               2